 


 HR 6302 ENR: Overtime Pay for Protective Services Act of 2016
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Fourteenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Monday, the fourth day of January, two thousand and sixteen 
H. R. 6302 
 
AN ACT 
To provide an increase in premium pay for protective services during 2016, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Overtime Pay for Protective Services Act of 2016. 2.Premium pay exception in 2016 for protective services (a)DefinitionIn this section, the term covered employee means any officer, employee, or agent employed by the United States Secret Service who performs protective services for an individual or event protected by the United States Secret Service during 2016.
(b)Exception to the limitation on premium pay for protective services
(1)In generalNotwithstanding any other provision of law, during 2016, section 5547(a) of title 5, United States Code, shall not apply to any covered employee to the extent that its application would prevent a covered employee from receiving premium pay, as provided under the amendment made by paragraph (2). (2)Technical and conforming amendmentSection 118 of the Treasury and General Government Appropriations Act, 2001 (as enacted into law by section 1(3) of Public Law 106–554; 114 Stat. 2763A–134) is amended, in the first sentence, by inserting or, if the employee qualifies for an exception to such limitation under section 2(b)(1) of the Overtime Pay for Protective Services Act of 2016, to the extent that such aggregate amount would exceed the rate of basic pay payable for a position at level II of the Executive Schedule under section 5313 of title 5, United States Code after of that limitation.
(c)Treatment of additional payIf subsection (b) results in the payment of additional premium pay to a covered employee of a type that is normally creditable as basic pay for retirement or any other purpose, that additional pay shall not— (1)be considered to be basic pay of the covered employee for any purpose; or
(2)be used in computing a lump-sum payment to the covered employee for accumulated and accrued annual leave under section 5551 or section 5552 of title 5, United States Code. (d)Aggregate limitWith respect to the application of section 5307 of title 5, United States Code, the payment of any additional premium pay to a covered employee as a result of subsection (b) shall not be counted as part of the aggregate compensation of the covered employee.
(e)Effective dateThis section and the amendments made by this section shall take effect as if enacted on December 31, 2015.  Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 